Exhibit 10.3
INTELLECTUAL PROPERTY SECURITY AGREEMENT
     INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated June 24, 2009, is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of U.S. Bank National
Association, (“US Bank”), as collateral trustee (the “Collateral Trustee”) for
the Secured Parties (as defined in the Indenture referred to below).
     WHEREAS, Terremark Worldwide, Inc., a Delaware corporation (the “Company”)
and the Grantors have entered into an Indenture dated as of June 24, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), with The Bank of New York Mellon Trust Company, N.A., as
trustee, (the “Trustee”) and the Guarantors party thereto.
     WHEREAS, the Company and the Grantors have entered into a Collateral Trust
Agreement with the Collateral Trustee, the Trustee and the other parties party
thereto (the “Collateral Trust Agreement”). Terms defined in the Indenture or
the Collateral Trust Agreement and not otherwise defined herein are used herein
as defined in the Indenture or Collateral Trust Agreement.
     WHEREAS, as a condition precedent to the entry into the Parity Lien
Documents by the Parity Lien Representatives and the other holders of Parity
Lien Obligations, each Grantor has executed and delivered that certain Security
Agreement dated June 24, 2009, made by the Grantors to the Collateral Trustee
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”).
     WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Collateral Trustee, for the ratable benefit of the Secured
Parties, a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Trustee for the ratable benefit of the Secured Parties a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

 



--------------------------------------------------------------------------------



 



     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
     SECTION 2. Security for Obligations. The grant of a security interest in
the Collateral by each Grantor under this IP Security Agreement secures the
payment of all Secured Obligations of such Grantor now or hereafter existing
under or in respect of the Parity Lien Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise. Without limiting the generality of the
foregoing, this IP Security Agreement secures, as to each Grantor, the payment
of all amounts that constitute part of the Secured Obligations and that would be
owed by such Grantor to any Secured Party under the Parity Lien Documents but
for the fact that such Secured Obligations are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving a Grantor.
     SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.
     SECTION 4. Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Trustee
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.
     SECTION 6. Governing Law. This IP Security Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to its conflict of law principles that would cause the law of another
jurisdiction to apply (other than Sections 5-1401 and 5-1402 of the New York
General Obligations Law.
     [Remainder of page left blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            TERREMARK WORLDWIDE, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK NORTH AMERICA, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK EUROPE, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

3



--------------------------------------------------------------------------------



 



         

            TERRENAP DATA CENTERS, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TECOTA SERVICES CORP.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

4



--------------------------------------------------------------------------------



 



         

            TECHNOLOGY CENTER OF THE AMERICAS, LLC
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK FEDERAL GROUP, INC.
      By /s/ Nelson Fonseca       Name:   Nelson Fonseca      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK FINANCIAL SERVICES, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

5



--------------------------------------------------------------------------------



 



         

            TERREMARK FORTUNE HOUSE #1, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK LATIN AMERICA, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK MANAGEMENT SERVICES, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

6



--------------------------------------------------------------------------------



 



         

            TERREMARK REALTY, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK TECHNOLOGY CONTRACTORS, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            TERREMARK TRADEMARK HOLDINGS, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

7



--------------------------------------------------------------------------------



 



         

            TERRENAP SERVICES, INC.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            SPECTRUM TELECOMMUNICATIONS CORP.
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131     

            NAP OF THE CAPITAL REGION, LLC
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

8



--------------------------------------------------------------------------------



 



         

            NAP WEST, LLC
      By /s/ Jose A. Segrera       Name:   Jose A. Segrera      Title:   Chief
Financial Officer

Address for notices:
2 S. Biscayne Blvd.
Suite 2800
Miami, FL 33131   

9



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee
      By /s/ Richard Prokosch       Name:   Richard Prokosch      Title:   Vice
President

Address for notices:
U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, MN 55107-2292
Attn: Corporate Trust Administration     

10